IN THE COURT OF APPEALS OF TENNESSEE
                             AT JACKSON
                                  March 23, 2011 Session

                    CRYE-LEIKE, INC. v. SARAH A. CARVER

              Direct Appeal from the Chancery Court for Shelby County
                 No. CH-08-0122-2     Arnold B. Goldin, Chancellor


                 No. W2010-01601-COA-R3-CV - Filed May 26, 2011


                              SEPARATE CONCURRENCE
                         ____________________________________


       I concur in the majority opinion in this case, but write separately to emphasize that the
Court’s interpretation of the term “shown” in the Agreement is limited to the facts and the
proof in this case. Given the evolving importance in the real estate market of the realtor’s
online presentation of property and the fact that properties are sometimes purchased by
buyers who never view the property in person, with different proof, the term “shown” could
be given a more expansive interpretation. However, with the proof submitted to the trial
court and no contractual definition of the term “shown,” I agree with the majority’s result and
reasoning.




                                            ______________________________________
                                            HOLLY M. KIRBY, JUDGE